Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 1 of 50 PageID 615




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION




MACK R. TEDDER,

                  Plaintiff,
v.
                                               Case No. 3:19-cv-742-MMH-JRK
MARK S. INCH, et al.,

                  Defendants.


                                   ORDER

                                   I. Status

      Plaintiff Mack R. Tedder, an inmate of the Florida penal system,

initiated this action on June 20, 2019, by filing a pro se Complaint (Doc. 1-4).

He filed an Amended Complaint (Doc. 27) on February 3, 2020, and a Second

Amended Complaint (SAC; Doc. 38) with exhibits (Docs. 38-1; 38-2) on June 2,

2020. 1 In the SAC, Tedder asserts claims pursuant to 42 U.S.C. § 1983 against

the following Defendants: (1) Pride Enterprises Incorporated, Prison

Rehabilitation Industries Diversified Enterprises (PRIDE); (2) Mark S. Inch,


      1For all documents filed in this case, the Court cites to the document
and page numbers as assigned by the Court’s Electronic Case Filing System.
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 2 of 50 PageID 616




Secretary of the Florida Department of Corrections (FDOC); (3) Remero C.

Green, Mission Programs Director at PRIDE; and (4) Brenda Griffis, a PRIDE

employee in the dental laboratory at Union Correctional Institution (UCI). He

asserts that Defendants engaged in unlawful hiring practices and

discriminated against him when they failed to hire him to work in the UCI

dental laboratory. As relief, he seeks compensatory and punitive damages as

well as declaratory and injunctive relief.

      This matter is before the Court on Defendants PRIDE, Green, and

Griffis’s Motion to Dismiss (Motion; Doc. 40) and Defendant Inch’s Motion to

Dismiss (Inch Motion; Doc. 39). The Court advised Tedder that granting a

motion to dismiss would be an adjudication of the case that could foreclose

subsequent litigation and gave him an opportunity to respond. See Order (Doc.

6). Tedder filed responses in opposition to the Motions. See Motion in

Opposition to Defendant Inch’s Motion to Dismiss (Response; Doc. 42); Motion

in Opposition to Defendants’ Motion to Dismiss (Response II; Doc. 54). Thus,

Defendants’ Motions are ripe for review.




                                        2
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 3 of 50 PageID 617




                          II. Plaintiff’s Allegations 2

      According to Tedder, he is a sixty-seven-year-old disabled, 3 close-

custody, parole-eligible, white male inmate who is serving a term of life

imprisonment with a 2024 presumptive parole release date (PPRD), as of 2018.

See SAC at 13-14, 17-18, 21-22. He states that he has been incarcerated since

1974, and the FDOC houses him at UCI. See id. at 14. He identifies the

Americans With Disabilities Act (ADA), Title VII of the Civil Rights Act of 1964

(Title VII), the Florida Civil Rights Act (FCRA), sections 760.01 – 760.11 of the

Florida Statutes, and the Fourteenth Amendment as authority applicable to

his claim that Defendants Griffis and Green wrongly denied him a job in the

dental laboratory based on his life sentence. See id. at 17-18. He maintains

that Defendant Inch, by and through the UCI classification officers, is




      2 The SAC is the operative pleading. In considering a motion to dismiss,
the Court must accept all factual allegations in the SAC as true, consider the
allegations in the light most favorable to the plaintiff, and accept all reasonable
inferences that can be drawn from such allegations. Burban v. City of Neptune
Beach, 920 F.3d 1274, 1278 (11th Cir. 2019); Miljkovic v. Shafritz & Dinkin,
P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations and citations omitted).
As such, the recited facts are drawn from the SAC and may differ from those
that ultimately can be proved.

      3 According to Tedder, he lost one half of his left middle finger in a
prison-related accident in 1979. See SAC at 17, 21-22.

                                        3
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 4 of 50 PageID 618




responsible for the prison work programs and Tedder’s ability to participate in

them. See id. at 26.

      As to the underlying facts, Tedder asserts that he submitted twelve job

applications to the PRIDE dental laboratory over the course of approximately

four years, beginning on February 10, 2014. 4 See id. at 14-16. According to

Tedder, the laboratory hired life-sentenced inmates during those years, and

Defendant Griffis discriminated against him when she failed and/or refused to

interview him. See id. Tedder states that he submitted his thirteenth job

application to the PRIDE dental laboratory on February 1, 2018, and the hiring

staff granted him an interview on February 22, 2018. See id. at 16. He avers

that P. Pellet (the plant supervisor and hiring manager) interviewed him and

gave him a skills test, which included carving a wax candle into particular

shapes within a one-hour time frame. See id. at 16-17. He states that he

successfully completed the test despite the fact that he is missing one-half of

his left middle finger. See id. at 17. According to Tedder, he “barely finished

before the hour was up” and “did so well on the test” that Pellet wanted to hire

him “on the spot.” Id. (emphasis deleted). Instead, Pellet referred Tedder to



      4Tedder states that he submitted job applications on February 10, 2014;
August 18, 2014; March 30, 2015; July 8, 2015; October 30, 2015; February 24,
2016; May 9, 2016; October 4, 2016; May 5, 2017; July 21, 2017; October 16,
2017; and December 15, 2017, but was never granted an interview until he
submitted his thirteenth job application in February 2018. See SAC at 14-16.
                                       4
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 5 of 50 PageID 619




Griffis, who “asked [Tedder] some questions,” commented on Tedder’s tugboat

experience, and then asked Tedder if his 2024 PPRD was “a possibility or a

maybe.” Id. Tedder asserts that he reaffirmed it was his PPRD. See id. He avers

that Griffis explained:

            I have some bad news for you.… [Y]ou are what we
            need in the Dental Lab, and you have done about the
            best that I have ever seen on the test, but you have a
            life sentence and we have all the life sentence[d]
            inmates we can have.

Id. (emphasis deleted). Tedder states that Griffis informed him about a 60/40

quota that the hiring staff “must abide by,” and she advised him to contact her

if the sentencing court reduced his sentence. Id. According to Tedder, Griffis

engaged in unlawful hiring practices and knew or should have known that the

60/40 quota policy was not permissible under the Florida Statutes, FCRA,

ADA, or Title VII. See id. Tedder maintains that his finger injury and his

status as a close-custody, life-sentenced inmate with a 2024 PPRD are

qualifying disabilities under the ADA. See id. at 21-22.

      Tedder states that he wrote a letter to PRIDE four days later (February

26, 2018), stating in pertinent part:

                  I am writing concerning the unlawful hiring
            practices and discrimination of the Union dental lab
            against me.

                  Beginning on February 10, 2014 to the present
            date, I had some twelve previous job applications
                                        5
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 6 of 50 PageID 620




            [sent] to Union dental lab for employment
            opportunities and they all went unanswered until I
            sent in the latest job application to Union dental lab
            on February 1, 2018.

                  On February 22, 2018, I received from Union
            dental lab, the very first job interview in the four (4)
            year period of which I sought employment opportunity
            from the dental lab.

                   In years past, I was overlooked by Union dental
            lab, for other life term inmates who had not sought out
            employment opportunities until several years after I
            first began to seek employment with Union dental lab.
            And, this can be easily verified from a review of Union
            dental lab hiring records.

                  After the interview on February 22, 2018, I
            was told that I would not be hired because of a
            60/40 hiring practice.

                  When I got back to work where I work in the law
            library, I began to research the denial of being hired
            on February 22, 2018, and I discovered many things.

                   Pursuant to Florida Statute, Section 760.10: “It
            is an unlawful employment practice for an employer:
            (a) … to fail or refuse to hire any individual, or
            otherwise discriminate against any individual with
            respect to … privileges of employment …” (b) “[t]o
            limit, segregate, or classify employees or applicants for
            employment in any way which would deprive or tend
            to deprive any individual o[f] employment
            opportunities…[.]”

                   Pursuant to Florida Statute, Section 946.502(6):
            “It is further the intent of the Legislature that the
            corporation will devise and operate correctional work
            programs to utilize inmates of all custody levels with

                                       6
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 7 of 50 PageID 621




            specific emphasis on reducing idleness among close
            custody inmates.”

                  Pursuant to Florida Statute, Section 946.520: …
            “This 60-percent requirement does not apply to any
            correctional work program, or private sector business
            authorized under this part, within an institution for
            any year in which, as of January 1 of that year, the
            average years remaining before the tentative release
            date of all inmates assigned to that institution exceeds
            12 years.”

                 Pursuant to Florida Statute, Section 946.523:
            (1)…“The purposes and objectives of this program are
            to: (d) [p]rovide additional opportunities for
            rehabilitating inmates who are otherwise ineligible to
            work outside the prisons, such as maximum security
            inmates.”

                  Therefore, as a result of the above authorities
            and the actions performed against me, I sincerely
            request that I will be hired by PRIDE Union dental lab
            in the very near future in order to end this
            discrimination being directed toward me for whatever
            reason.

Doc. 38-1 at 3-4 (emphasis added and deleted). Tedder asserts that Defendant

Green failed to correct “the injury,” SAC at 21, on March 8, 2018, when he

stated:

            PRIDE is in receipt of your letter postmarked March
            01, 2018, regarding employment opportunity.

            Hiring is based on the needs of the industry. Inmates
            interested in PRIDE assignment must receive the
            approval of the institution’s classification department.
            PRIDE[’s] new inmate profile is to hire inmates with

                                       7
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 8 of 50 PageID 622




            6-10 years left on their sentence, as they will be a
            candidate for our transition program.

Doc. 38-2 at 1. Tedder maintains that the referenced “inmate profile” did not

consider life-sentenced inmates, such as Tedder, with six to ten years to reach

their PPRDs. SAC at 20.

      Tedder   describes   PRIDE’s    “unlawful    employment     practices”   as

favoritism, nepotism, inmate transfers from the PRIDE furniture factory and

tag plant to the dental laboratory, and “janitor ploy” where PRIDE “quickly

worked” life-sentenced inmates up from positions as janitors to dental

employees. Id. at 19-20. He provides examples of PRIDE’s discriminatory

practices related to hiring inmates in the dental laboratory: (1) Michael

Stinespring, #791408 (no life sentence), Terry Stettler, #094945 (life sentence),

and David Weeks, #098612 (life sentence) hired in 2014; (2) Darrell Trout,

#059409 (life sentence) and James Clark, #537252 (life sentence) in 2015; (3)

Robert Holveck, #637223 (life sentence) and Paul Lessing, #143410 (life

sentence) in 2017; (4) Lindsey Cameron, #294122 (no life sentence) and

William Davis, #888492 (life sentence) in 2018; (5) Steven Weldon, #573245

(life sentence) in 2019; and (6) Arthur Wilson, #863153 (life sentence) in 2020.

See id. Tedder maintains that PRIDE’s 2018-2020 hiring of life-sentenced

inmates Davis, Weldon, and Wilson “negates” Defendants’ “60/40 quota”

explanation for not hiring Tedder. Id. at 20.
                                       8
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 9 of 50 PageID 623




                      III. Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must accept the factual

allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see

also Lotierzo v. Woman’s World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir.

2002). In addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless,

the plaintiff must still meet some minimal pleading requirements. Jackson v.

BellSouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations

omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

should “‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further,

the plaintiff must allege “enough facts to state a claim that is plausible on its

face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

      A “plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of

                                        9
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 10 of 50 PageID 624




 the elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555

 (alteration in original) (citation omitted); see also Jackson, 372 F.3d at 1262

 (explaining that “conclusory allegations, unwarranted deductions of facts or

 legal conclusions masquerading as facts will not prevent dismissal”) (internal

 citation and quotations omitted). Indeed, “the tenet that a court must accept

 as true all of the allegations contained in a complaint is inapplicable to legal

 conclusions[,]” which simply “are not entitled to [an] assumption of truth.”

 Iqbal, 556 U.S. at 678, 680. Thus, in ruling on a motion to dismiss, the Court

 must determine whether the complaint contains “sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face[.]’” Id. at

 678 (quoting Twombly, 550 U.S. at 570).

       Determining whether a complaint states a plausible claim for relief is “a

 context-specific task that requires the reviewing court to draw on its judicial

 experience and common sense.” Iqbal, 556 U.S. at 679. Moreover, when the

 well-pleaded facts do not permit the court to infer more than the mere

 possibility of misconduct, the complaint has alleged—but it has not “show[n]”—

 “that the pleader is entitled to relief.” Id. And, while “[p]ro se pleadings are

 held to a less stringent standard than pleadings drafted by attorneys and will,

 therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d

 1262, 1263 (11th Cir. 1998), “‘this leniency does not give the court a license to

                                           10
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 11 of 50 PageID 625




 serve as de facto counsel for a party or to rewrite an otherwise deficient

 pleading in order to sustain an action.’” Alford v. Consol. Gov’t of Columbus,

 Ga., 438 F. App’x 837, 839 (11th Cir. 2011) 5 (quoting GJR Invs., Inc. v. Cnty.

 of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal citation

 omitted), overruled in part on other grounds as recognized in Randall, 610 F.3d

 at 709); see also Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th

 Cir. 2014).

                       IV. Summary of the Arguments

       Defendants PRIDE, Green, Griffis, and Inch request dismissal of

 Tedder’s claims against them under 28 U.S.C. §§ 1915A(b)(1) and 1915(g)

 because Tedder abused the judicial process when he failed to accurately

 disclose his litigation history. See Motion at 5-7; Inch Motion at 5-10.

 Additionally, Defendants maintain that Tedder fails to state plausible claims

 against them. See Motion at 7-14; Inch Motion at 10-16. Defendants Green and

 Griffis also state that they are entitled to qualified immunity as to Tedder’s §

 1983 claims against them. See Motion at 14-15. Defendants PRIDE, Green,

 and Griffis argue that Tedder is not entitled to compensatory and punitive



       5“Although an unpublished opinion is not binding . . . , it is persuasive
 authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per
 curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished
 opinions are not considered binding precedent, but they may be cited as
 persuasive authority.”).
                                       11
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 12 of 50 PageID 626




 damages under 42 U.S.C. § 1997e(e) because he has not alleged sufficient

 physical injuries resulting from Defendants’ acts and/or omissions. See id. at

 15-16. Additionally, Defendant Inch maintains that Tedder fails to request any

 recoverable relief from him. See Inch Motion at 16-17. In his Responses, Tedder

 urges the Court to deny Defendants’ Motions, and maintains that he states

 plausible claims against Defendants. See generally Response; Response II. He

 also asserts that he made a good-faith effort to fully disclose his prior filings

 and comply with the requirements of 42 U.S.C. § 1983. See Response at 11.

                          V. Discussion and Analysis

                       A. Abuse of the Judicial Process

       Defendants PRIDE, Griffis, Green, and Inch request dismissal of

 Tedder’s claims against them because Tedder failed to fully disclose his

 litigation history. See Motion at 5-7; Inch Motion at 5-10. They assert that

 Tedder failed to disclose several state-court cases, see Motion at 6; Inch Motion

 at 5-6, and that he “had a number of actions that were dismissed as frivolous,

 malicious, or for failure to state a claim,” Motion at 6 (citing SAC at 12-13). In

 his Responses, Tedder states that he “believes he has satisfied his duty of

 candor with his filing of his SAC.” Response II at 3; see Response at 11.

 According to Tedder, he has a forty-six-year litigation history and “provided all




                                        12
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 13 of 50 PageID 627




 of the information that he had at his disposal in a good faith effort to comply”

 with the filing requirements. Response at 11; see Response II at 2-3.

       Defendants first assert that Tedder’s failure to fully disclose his

 litigation history warrants dismissal of his claims as malicious under 28 U.S.C.

 § 1915A(b)(1). See Motion at 5-6; Inch Motion at 5-10. The Prison Litigation

 Reform Act (PLRA) requires courts to dismiss a case at any time if the court

 determines that the action is frivolous, malicious, fails to state a claim upon

 which relief can be granted or seeks monetary relief against a defendant who

 is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). When a complaint

 form requires a plaintiff to list his litigation history, and the plaintiff makes

 affirmative misrepresentations regarding his litigation history under penalty

 of perjury, those misrepresentations constitute an abuse of the judicial process

 warranting dismissal of the case as “malicious.” 28 U.S.C. § 1915A(b)(1);

 Jenkins v. Hutcheson, 708 F. App’x 647, 648-49 (11th Cir. 2018) (per curiam);

 Rivera v. Allin, 144 F.3d 719, 731 (11th Cir. 1998) (holding that dismissal of

 an action without prejudice as a sanction for a pro se prisoner’s failure to

 disclose the existence of a prior lawsuit, where that prisoner was under penalty

 of perjury, was proper), abrogated in part on other grounds by Jones v. Bock,

 549 U.S. 199 (2007); see also Sears v. Haas, 509 F. App’x 935, 935-36 (11th Cir.

 2013) (per curiam) (holding that dismissal of prisoner-plaintiff’s case for abuse

                                        13
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 14 of 50 PageID 628




 of the judicial process under 28 U.S.C. § 1915A(b)(1) was warranted where the

 prisoner failed to disclose cases he previously filed); Harris v. Warden, 498 F.

 App’x 962, 964-65 (11th Cir. 2012); Jackson v. Fla. Dep’t of Corr., 491 F. App’x

 129, 132-33 (11th Cir. 2012).

       Here, in the SAC, Tedder lists numerous civil and criminal cases that he

 filed in the state courts since his incarceration began in 1974, see SAC at 3-12,

 as well as civil cases he filed in the federal courts, see id. at 12-13. Tedder

 explains his efforts to provide his litigation history, which included a friend’s

 computerized search to “find every and all lawsuits in the State of Florida” in

 which Tedder’s name appeared since Tedder had sent a large portion of his

 legal documents to his mother, as the FDOC directed. Response II at 2.

 Tedder’s seemingly comprehensive list of cases shows a good-faith effort to

 comply with the requirements of the civil rights complaint form, and fails to

 support a finding that his failure to provide a complete litigation history

 constitutes an abuse of the judicial process. As such, Defendants’ Motions are

 due to be denied as to their assertion that the Court should dismiss Tedder’s

 claims against them as malicious under 28 U.S.C. § 1915A(b)(1).

       Next, Defendants contend that Tedder’s Complaint should be dismissed

 because he has three strikes. The PLRA established what is commonly referred

 to as the three-strikes rule, which generally prevents a prisoner from bringing

                                        14
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 15 of 50 PageID 629




 suit in forma pauperis if he has had three or more prior suits dismissed on the

 grounds that they were frivolous, malicious, or failed to state a claim upon

 which relief may be granted. 28 U.S.C. § 1915(g). 6 Notably, when Tedder filed

 his Complaint, the Court reviewed Tedder’s prior filings to determine whether

 he was a three-strikes litigant. Tedder was not a three-strikes litigant at that

 time. 7 As such, Defendants’ Motions are due to be denied as to their assertions

 that the Court should dismiss Tedder’s claims against them under 28 U.S.C. §

 1915(g).

                B. Tedder’s Claims Against Defendant Inch

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1)

 the defendant deprived him of a right secured under the United States


       6 Section 1915(g) provides: “In no event shall a prisoner bring a civil
 action or appeal a judgment in a civil action or proceeding under this section if
 the prisoner has, on 3 or more prior occasions, while incarcerated or detained
 in any facility, brought an action or appeal in a court of the United States that
 was dismissed on the grounds that it is frivolous, malicious, or fails to state a
 claim upon which relief may be granted, unless the prisoner is under imminent
 danger of serious physical injury.”

       7 This Court takes judicial notice of filings previously brought by Tedder
 that were dismissed on the grounds that they were frivolous, malicious, or
 failed to state a claim upon which relief may be granted. Tedder had the
 following qualifying strikes on June 20, 2019, when he filed the Complaint:
 Mack Reed Tedder v. Michael W. Moore, et al., 4:99-cv-514-WS, and Mack R.
 Tedder v. Tena Pate, et al., 4:13-cv-75-MW/CAS. He filed the cases in the
 United States District Court for the Northern District of Florida, and the Court
 dismissed each case for failure to state a claim under 28 U.S.C. §
 1915(e)(2)(B)(ii).
                                        15
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 16 of 50 PageID 630




 Constitution or federal law, and (2) such deprivation occurred under color of

 state law. Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

 Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

 Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per curiam)

 (citations omitted). Moreover, the Eleventh Circuit “requires proof of an

 affirmative causal connection between the official’s acts or omissions and the

 alleged constitutional deprivation” in § 1983 cases. Zatler v. Wainwright, 802

 F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted). More than

 conclusory and vague allegations are required to state a cause of action under

 42 U.S.C. § 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

 (per curiam); Fullman v. Graddick, 739 F.2d 553, 556 57 (11th Cir. 1984). As

 such, “‘conclusory allegations, unwarranted deductions of facts, or legal

 conclusions masquerading as facts will not prevent dismissal.’” Rehberger v.

 Henry Cnty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (citation

 omitted). In the absence of well-pled facts suggesting a federal constitutional

 deprivation or violation of a federal right, a plaintiff cannot sustain a cause of

 action against the defendant.

       Additionally, a civil rights complaint must include a short and plain

 statement of the claim showing that the plaintiff is entitled to relief. Fed. R.

 Civ. P. 8(a)(2). While not required to include detailed factual allegations, a

                                        16
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 17 of 50 PageID 631




 complaint must allege “more than an unadorned, the-defendant-unlawfully-

 harmed-me accusation.” Iqbal, 556 U.S. at 678. Indeed, a complaint is

 insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). To avoid dismissal for

 failure to state a claim on which relief can be granted, a complaint must include

 “factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. Moreover, “[w]hile legal

 conclusions can provide the framework of a complaint, they must be supported

 by factual allegations.” Id. at 679.

          Tedder sues Defendant Inch in his individual and official capacities for

 injunctive and declaratory relief. See SAC at 23-24, 26-27. In the SAC, Tedder

 asserts that Defendant Inch, as the “current” FDOC Secretary, “is directly

 responsible for [the] prison work programs and [Tedder]’s ability to participate

 in them, by and through, the FDOC Classification Officers at [UCI], and at all

 other Correctional Institutions where PRIDE enterprises have a presence.” Id.

 at 26.

          Defendant Inch maintains that he was not the FDOC Secretary until

 January 2019, and therefore cannot be held individually liable for prison-

 related events that occurred before January 2019. See Inch Motion at 13.

 Defendant Inch also requests dismissal of Tedder’s claims against him because

                                         17
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 18 of 50 PageID 632




 Tedder fails to state plausible (1) ADA, Title VII, and equal protection claims,

 see Inch Motion at 10-13; (2) claims against Inch in his individual capacity, see

 id. at 13; (3) claims against Inch in his official capacity based on respondeat

 superior, see id. at 13-14; and (4) Fourteenth Amendment due process claims,

 see id. at 14-16. Inch also states that Tedder fails to request any recoverable

 relief from him. See id. at 16-18. In his Response, Tedder asserts that he states

 plausible claims and asks for recoverable relief from Inch. See Response at 2-

 8, 11-15. He maintains that Inch violated the Florida Statutes. See id. at 5-6.

       In the SAC, Tedder fails to provide any facts supporting his claims

 against Defendant Inch or any facts as to how Inch violated his federal

 constitutional rights and/or was involved in any alleged injustices. Notably,

 Defendant Inch was appointed to serve as the FDOC Secretary in January

 2019, and therefore was not in a position where he could have known about

 Tedder’s concerns related to obtaining a job in the PRIDE dental laboratory

 from 2014 through 2018. 8 See http://dc.state.fl.us/secretary.html. As such,

 Defendant Inch’s Motion is due to be granted as to Tedder’s claims against him

 in his individual capacity.




       8  Tedder’s factual assertions relating to Defendants Griffis and Green’s
 failure to hire him span from February 10, 2014, through March 2018. See SAC
 at 14-22.
                                        18
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 19 of 50 PageID 633




       Additionally, Defendant Inch asserts that Tedder attempts to hold him

 responsible for unlawful hiring practices by FDOC employees (specifically,

 unnamed UCI classification officers) that resulted in Tedder’s ongoing inability

 to obtain a job in the dental laboratory. As to supervisory liability, the United

 States Court of Appeals for the Eleventh Circuit has stated:

                       “Supervisory officials are not liable under
                section 1983 on the basis of respondeat superior or
                vicarious liability.” Belcher v. City of Foley, Ala., 30
                F.3d 1390, 1396 (11th Cir. 1994) (internal quotation
                marks and citation omitted). “The standard by which
                a supervisor is held liable in her individual capacity
                for the actions of a subordinate is extremely rigorous.”
                Gonzalez, 325 F.3d at 1234 (internal quotation marks
                and citation omitted).[ 9] “Supervisory liability occurs
                either when the supervisor personally participates in
                the alleged constitutional violation or when there is a
                causal connection between actions of the supervising
                official and the alleged constitutional deprivation.”
                Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

                       “The necessary causal connection can be
                established ‘when a history of widespread abuse puts
                the responsible supervisor on notice of the need to
                correct the alleged deprivation, and he fails to do so.’”
                Cottone, 326 F.3d at 1360 (citation omitted).[ 10] “The
                deprivations that constitute widespread abuse
                sufficient to notify the supervising official must be
                obvious, flagrant, rampant and of continued duration,
                rather than isolated occurrences.” Brown, 906 F.2d at
                671. A plaintiff can also establish the necessary causal

       9    Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).

       10   Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).

                                           19
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 20 of 50 PageID 634




             connection by showing “facts which support an
             inference that the supervisor directed the
             subordinates to act unlawfully or knew that the
             subordinates would act unlawfully and failed to stop
             them from doing so,” Gonzalez, 325 F.3d at 1235, or
             that a supervisor’s “custom or policy . . . resulted in
             deliberate indifference to constitutional rights,” Rivas
             v. Freeman, 940 F.2d 1491, 1495 (11th Cir. 1991).

 Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008), overruled on other

 grounds as recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)

 (rejecting the application of a heightened pleading standard for § 1983 cases

 involving qualified immunity); see also Keith v. DeKalb Cnty., Ga., 749 F.3d

 1034, 1047-48 (11th Cir. 2014). In sum,

             To state a claim against a supervisory defendant, the
             plaintiff must allege (1) the supervisor’s personal
             involvement in the violation of his constitutional
             rights,[ 11] (2) the existence of a custom or policy that
             resulted in deliberate indifference to the plaintiff's
             constitutional rights,[ 12 ] (3) facts supporting an
             inference that the supervisor directed the unlawful
             action or knowingly failed to prevent it,[ 13 ] or (4) a

       11 See Goebert v. Lee Cnty., 510 F.3d 1312, 1327 (11th Cir. 2007)
 (“Causation, of course, can be shown by personal participation in the
 constitutional violation.”).

       12   See Goebert, 510 F.3d at 1332 (“Our decisions establish that
 supervisory liability for deliberate indifference based on the implementation of
 a facially constitutional policy requires the plaintiff to show that the defendant
 had actual or constructive notice of a flagrant, persistent pattern of
 violations.”).

       13See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) (“Douglas’s
 complaint alleges that his family informed [Assistant Warden] Yates of
                                        20
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 21 of 50 PageID 635




               history of widespread abuse that put the supervisor on
               notice of an alleged deprivation that he then failed to
               correct. See id. at 1328-29 (listing factors in context of
               summary judgment).[ 14] A supervisor cannot be held
               liable under § 1983 for mere negligence in the training
               or supervision of his employees. Greason v. Kemp, 891
               F.2d 829, 836–37 (11th Cir. 1990).

 Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (per curiam). Here, Tedder

 has failed to allege any facts suggesting that Inch was personally involved in,

 or otherwise causally connected to, any alleged violations of his federal

 statutory or constitutional rights. As such, Defendant Inch’s Motion is due to

 be granted to the extent that Tedder’s claims against Inch will be dismissed.

       With respect to Tedder’s requests for prospective declaratory and

 injunctive relief against Defendant Inch in his official capacity, 15 see SAC at

 23-24, 26-27, Inch maintains that Tedder fails to request any recoverable relief

 from Inch, see Inch Motion at 16-18. In response, Tedder clarifies the

 prospective declaratory and injunctive relief he seeks, asserting that he



 ongoing misconduct by Yates’s subordinates and Yates failed to stop the
 misconduct. These allegations allow a reasonable inference that Yates knew
 that the subordinates would continue to engage in unconstitutional misconduct
 but failed to stop them from doing so.”).

       14   See West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).
       15“In Ex parte Young, the Supreme Court recognized an exception to
 sovereign immunity for lawsuits against state officials seeking prospective
 declaratory or injunctive relief to stop ongoing violations of federal law. 209
 U.S. 123, 155-56 (1908).
                                          21
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 22 of 50 PageID 636




 requests an order directing that the UCI classification department and PRIDE

 comply with the Florida Statutes in future hiring and a declaration that they

 will enforce the law. See Response at 15. As to relief sought against Defendant

 Inch, Tedder maintains that Inch “will have to follow this Court’s orders . . . .”

 Id.

       Defendant Inch’s lack of personal involvement in past constitutional

 violations does not preclude Tedder from obtaining prospective declaratory and

 injunctive relief for any ongoing violations. See Parkell v. Danberg, 833 F.3d

 313, 332 (3rd Cir. 2016) (citations omitted); see also Gonzalez v. Feinerman,

 663 F.3d 311, 314-15 (7th Cir. 2011). Additionally, while the Eleventh

 Amendment bars suit against state officials in their official capacities for

 monetary damages, “[a] state official is subject to suit in his official capacity

 when his office imbues him with the responsibility to enforce the law or laws

 at issue in the suit.” Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011)

 (citing Ex parte Young, 209 U.S. 123 (1908)). “In determining whether the

 doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a court

 need only conduct a ‘straightforward inquiry into whether [the] complaint

 alleges an ongoing violation of federal law and seeks relief properly

 characterized as prospective.’” Verizon Maryland, Inc. v. Pub. Serv. Comm’n of




                                        22
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 23 of 50 PageID 637




 Md., 535 U.S. 635, 645 (2002) (quoting Idaho v. Coeur d’Alene Tribe of Idaho,

 521 U.S. 261, 296 (1997)).

       Tedder asserts that Defendant Inch, as the FDOC Secretary, is

 responsible for the FDOC’s overall operation (including the PRIDE work

 programs) and has the ability to end ongoing violations related to Tedder’s

 complaints. At the motion-to-dismiss stage, it seems premature to dismiss

 Tedder’s requests for prospective declaratory and injunctive relief against

 Defendant Inch in his official capacity. As such, Inch’s Motion is due to be

 denied as to his assertion that Tedder fails to request any recoverable relief

 from him.

                  C. Tedder’s Due Process Claims against
                  Defendants PRIDE, Green, and Griffis

       Next, the Court turns to Defendants PRIDE, Griffis, and Green’s Motion.

 In the Motion, these Defendants request dismissal of Tedder’s claims against

 them because he fails to state plausible claims under the Due Process Clause

 of the Fourteenth Amendment. See Motion at 7-9. In his Response, Tedder

 maintains that he has asserted plausible due process claims. See Response II

 at 3-6.

       The Due Process Clause of the Fourteenth Amendment provides “nor

 shall any State deprive any person of life, liberty, or property, without due

 process of law.” U.S. Const. Amend. XIV, § 1. The Fourteenth Amendment’s
                                      23
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 24 of 50 PageID 638




 Due Process Clause provides two types of constitutional protection:

 substantive due process and procedural due process. See Searcy v. Prison

 Rehab Indus. & Ent, Inc., 746 F. App’x 790, 795 (11th Cir. 2018) (citing

 McKinney v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (en banc)); Burlison v.

 Rogers, 311 F. App’x 207, 208 (11th Cir. 2008) (citation omitted). A violation of

 either of these categories of protection may form the basis for a lawsuit under

 42 U.S.C. § 1983. See Zinermon v. Burch, 494 U.S. 113, 125 (1990).

       A § 1983 action asserting a procedural due process clause violation

 requires proof of three elements: “a deprivation of a constitutionally-protected

 liberty or property interest; state action; and constitutionally inadequate

 process.” Doe v. Fla. Bar, 630 F.3d 1336, 1342 (11th Cir. 2011) (quoting Cryder

 v. Oxendine, 24 F.3d 175, 177 (11th Cir. 1994)). As to the third element, due

 process “is a flexible concept that varies with the particular situation.” Cryder,

 24 F.3d at 177. Substantive due process protects “those rights that are

 ‘fundamental,’ that is, rights that are ‘implicit in the concept of ordered

 liberty.’” McKinney, 20 F.3d at 1556 (citation omitted). The Eleventh Circuit

 has stated:

               Because the right is “fundamental,” no amount of
               process can justify its infringement. By contrast, a
               procedural due process violation is not complete
               “unless and until the State fails to provide due
               process.” Zinermon, 494 U.S. at 123, 110 S.Ct. at 983.
               In other words, the state may cure a procedural
                                        24
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 25 of 50 PageID 639




             deprivation by providing a later procedural remedy;
             only when the state refuses to provide a process
             sufficient to remedy the procedural deprivation does a
             constitutional violation actionable under section 1983
             arise.

 Id. at 1557 (footnote omitted).

       To prove a substantive due process violation, a plaintiff faces “a very

 ‘high bar.’” King v. Pridmore, 961 F.3d 1135, 1143 (11th Cir. 2020) (quoting

 Maddox v. Stephens, 727 F.3d 1109, 1119 (11th Cir. 2013)), petition for cert.

 filed, -- U.S.L.W. -- (U.S. Dec. 28, 2020) (No. 20-877); see also Nix v. Franklin

 Cnty. Sch. Dist., 311 F.3d 1373, 1379 (11th Cir. 2002) (“Substantive due

 process is a doctrine that has been kept under tight reins, reserved for

 extraordinary circumstances.”). Indeed, “[e]ven intentional wrongs seldom

 violate the Due Process Clause, and ‘only the most egregious official conduct

 can be said to be ‘arbitrary in the constitutional sense.’” Maddox, 727 F.3d at

 1119 (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)).

       Here, insofar as Tedder attempts to raise due process claims related to

 obtaining employment in the PRIDE work program, as a prison inmate, he

 “does not have a constitutionally protected property interest in a particular

 prison job assignment and does not have an expectation of keeping a certain

 job.” Searcy, 746 F. App’x at 795 (citing Adams v. James, 784 F.2d 1077, 1079-

 80 (11th Cir. 1986)). Taking Tedder’s assertions as true, as the Court must, he

                                        25
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 26 of 50 PageID 640




 states neither a substantive nor a procedural due process claim under the

 Fourteenth Amendment. As such, Defendants’ Motion is due to be granted to

 the extent that Tedder’s due process claims will be dismissed.

                  D. Tedder’s Equal Protection Claims
              against Defendants PRIDE, Green, and Griffis

       Defendants also request dismissal of Tedder’s equal protection claims

 because he fails to state plausible claims under the Equal Protection Clause of

 the Fourteenth Amendment. See Motion at 11-12. In his Response, Tedder

 maintains that he asserts plausible equal protection claims. See Response II

 at 7-8. To establish an equal protection claim, a prisoner must demonstrate

 that (1) he is similarly situated to other prisoners who received more favorable

 treatment; and (2) the state engaged in discrimination against him based on

 race, religion, national origin, or some other constitutionally protected basis.

 See Sweet v. Sec’y, Dept. of Corr., 467 F.3d 1311, 1318-19 (11th Cir. 2006);

 Jones v. Ray, 279 F.3d 944, 946-47 (11th Cir. 2001).

       Viewing the facts in the light most favorable to Tedder, as the Court

 must, the Court is not so convinced that Tedder’s equal protection claims are

 subject to dismissal. Tedder has alleged facts sufficient to state plausible equal

 protection claims. In reaching this conclusion, the Court observes that Tedder

 alleges Defendants Green and Griffis unjustly denied him a job in the dental

 laboratory, and that other similarly-situated (close-custody, life-sentenced)
                                        26
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 27 of 50 PageID 641




 inmates were treated more favorably than he was during the PRIDE hiring

 process. The Court declines to find that these allegations if proven would fail

 to state a plausible equal protection claim. As such, Defendants’ Motion is due

 to be denied as to Tedder’s equal protection claims against Defendants PRIDE,

 Green, and Griffis.

               E. Tedder’s ADA, Title VII, and FCRA Claims
              against Defendants PRIDE, Green, and Griffis

       Next, Defendants maintain that Tedder fails to state plausible claims

 under the ADA, Title VII, and the FCRA. See Motion at 9-10, 12-13. They also

 assert that Tedder’s ADA, Title VII, and FCRA claims against Green and

 Griffis, in their individual capacities, are due to be dismissed. See id. at 13-14.

 In response, Tedder maintains that his ADA, Title VII, and FCRA claims are

 plausible. See Response II at 7-11. He states that he “has shown he was a

 member of a protected class,” and refers to his list of life-sentenced inmates in

 the SAC as proof of Defendants’ discrimination against him, a close-custody,

 life-sentenced inmate with an impending PPRD. Id. at 8 (citing SAC at 19-20,

 ¶¶ 1-12). He also asserts that Defendants discriminated against him based on

 his race. See id. at 10. According to Tedder, as a Certified Dental Technician,

 he was qualified for a job in the dental laboratory because he excelled on the

 skills test. See SAC at 16-17. He describes an incident in which PRIDE hired



                                         27
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 28 of 50 PageID 642




 Anthony Marshall, a black inmate, in 2016, when Tedder had been trying to

 obtain a job in the dental laboratory since 2014. See id. at 25.

       Title II of the ADA provides that “no qualified individual with a disability

 shall, by reason of such disability, be excluded from participation in or be

 denied the benefits of the services, programs, or activities of a public entity, or

 be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. “Only

 public entities are liable for violations of Title II of the ADA.” Edison v.

 Douberly, 604 F.3d 1307, 1308 (11th Cir. 2010). State prisons are public

 entities for purposes of the ADA, and therefore subject to suit under the ADA.

 See Owens v. Sec’y, Fla. Dep’t of Corr., 602 F. App’x 475, 477 (11th Cir. 2015)

 (citing Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210 (1998)). To state a claim

 of discrimination under Title II of the ADA, a claimant must allege: “‘(1) that

 he is a qualified individual with a disability; and (2) that he was either

 excluded from participation in or denied the benefits of a public entity’s

 services, programs, or activities, or was otherwise discriminated against by the

 public entity; and (3) that the exclusion, denial of benefit, or discrimination

 was by reason of the plaintiff’s disability.’” Owens, 602 F. App’x at 477 (quoting

 Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007)). Title VII

 also prohibits employment discrimination based on race. 42 U.S.C. § 2000e-2.




                                         28
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 29 of 50 PageID 643




 Additionally, the FCRA prohibits discrimination based on, among other things,

 disability, race, and age. See Fla. Stat. § 760.01(2). 16

       Notably, discrimination claims under the ADA, Title VII, and the FCRA

 are governed by the same burdens of proof and analytical framework. See Holly

 v. Clairson Indus., LLC, 492 F.3d 1247, 1255 (11th Cir. 2007) (noting disability

 claims under the FCRA and ADA are analyzed under the same framework);

 Addison v. Fla. Dep’t of Corr., 683 F. App’x 770, 773-74 (11th Cir. 2017)

 (“Claims brought under the FCRA are analyzed under the same standards as

 Title VII because the FCRA is modeled on Title VII.”) (citing Jones v. United

 Space Alliance, L.L.C., 494 F.3d 1306, 1310 (11th Cir. 2007) (“Florida courts

 apply Title VII caselaw when they interpret the FCRA”)).




       16 Florida Statutes section 760.01(2) provides: “The general purposes of
 the Florida Civil Rights Act of 1992 are to secure for all individuals within the
 state freedom from discrimination because of race, color, religion, sex,
 pregnancy, national origin, age, handicap, or marital status and thereby to
 protect their interest in personal dignity, to make available to the state their
 full productive capacities, to secure the state against domestic strife and
 unrest, to preserve the public safety, health, and general welfare, and to
 promote the interests, rights, and privileges of individuals within the state.”
 The Florida legislature has deemed it unlawful to “discharge or to fail or refuse
 to hire any individual, or otherwise to discriminate against any individual with
 respect to compensation, terms, conditions, or privileges of employment,
 because of such individual’s race, color, religion, sex, pregnancy, national
 origin, age, handicap, or marital status.” Fla. Stat. § 760.10(1)(a).

                                          29
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 30 of 50 PageID 644




       Tedder seeks to impose liability under the ADA, Title VII, and the FCRA

 against Defendants Green and Griffis in their individual capacities. See SAC

 at 1; Response II at 11 (“Certainly, Mr. Green and Ms. Griffis receive a bi-

 monthly paycheck from a state entity. Thus [they] can be sued under the ADA

 and the FCRA.”). In this regard, Tedder is mistaken. As a matter of law, the

 ADA, Title VII, and the FCRA do not provide for individual liability. See

 Dearth v. Collins, 441 F.3d 931, 933 (11th Cir. 2006) (stating “a Title VII claim

 may be brought against only the employer and not against an individual

 employee”); Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996) (“[T]he

 Disabilities Act does not provide for individual liability, only for employer

 liability.”); Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991) (“The

 relief granted under Title VII is against the employer, not individual

 employees whose actions would constitute a violation of the Act.”); Owens, 602

 F. App’x at 477; Huck v. Mega Nursing Services, Inc., 989 F. Supp. 1462, 1464

 (S.D. Fla. 1997) (“[I]ndividual suits are not permitted under the [FCRA].”);

 Patterson v. Consumer Debt Mgmt. & Educ., Inc., 975 So.2d 1290, 1292 (Fla.

 4th DCA 2008) (stating “individual liability does not exist under [the] FCRA”).

 Thus, Tedder fails to state plausible ADA, Title VII, and FCRA claims against

 Defendants Green and Griffis in their individual capacities, and Defendants’




                                        30
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 31 of 50 PageID 645




 Motion is due to be granted as to Tedder’s ADA, Title VII, and FCRA claims

 against Defendants Green and Griffis in their individual capacities. 17

       Defendants also maintain that Tedder fails to state plausible ADA and

 FCRA disability claims against PRIDE. See Motion at 9-10. They contend that

 Tedder’s allegation relating to his left middle finger “may be sufficient to

 establish the first and second elements” of a disability discrimination claim

 under either statute, however, Tedder’s status as a close-custody or life-

 sentenced inmate “does not equate to a disability.” Id. at 10 (citing 42 U.S.C. §

 12112(a)). Tedder maintains that his finger injury and his life sentence qualify

 as disabilities. See Response II at 5-6; see also SAC at 21. He states that

 Defendants are “foolish” to argue that Tedder’s “life sentence is not a disability

 when that life sentence is exactly why he did not get hired at the PRIDE

 Dental Lab.” Response II at 6 (emphasis added).

       Tedder’s status as a close-custody, life-sentenced inmate does not qualify

 as a disability, as defined by the ADA or the FCRA, which is modeled after the

 ADA. Under the ADA, a disability is (1) “a physical or mental impairment that

 substantially limits one or more major life activities of such individual”; (2) “a


       17 Any ADA claim against Defendants Green and Griffis in their official
 capacities would be a claim against the State. See Hafer v. Melo, 502 U.S. 21,
 25 (1991) (noting that suits against state officials in their official capacities
 should be treated as suits against the State); Owens, 602 F. App’x at 478. Thus,
 such an ADA claim is the equivalent of a claim against PRIDE.
                                        31
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 32 of 50 PageID 646




 record of such an impairment”; or (3) “being regarded as having such an

 impairment” (if the person establishes that he “has been subjected to an action

 prohibited under this chapter because of an actual or perceived physical or

 mental impairment whether or not the impairment limits or is perceived to

 limit a major life activity”). 42 U.S.C. § 12102(1), (3). When evaluating whether

 an impairment substantially limits a major life activity, courts consider: “(1)

 the nature and severity of the impairment; (2) the duration or expected

 duration of the impairment; and (3) the permanent or long term impact, or the

 expected permanent or long term impact of or resulting from the impairment.”

 Gordon v. E.L. Hamm & Assoc., Inc., 100 F.3d 907, 911 (11th Cir. 1996)

 (citations omitted). Tedder’s status as a close-custody, life-sentenced inmate is

 certainly self-limiting, however, it is not a “physical or mental impairment”

 under the law. As such, regardless of the role it may have played in Tedder’s

 inability to obtain a position in the dental laboratory, it provides no basis for

 relief under the ADA or for an FCRA disability discrimination claim.

       On the other hand, Tedder’s finger injury may well qualify as a protected

 disability. Nevertheless, viewing the facts in the light most favorable to

 Tedder, as the Court must, the Court finds that Tedder has not stated plausible

 ADA and FCRA disability discrimination claims. He provides no facts

 suggesting that his finger injury played any role in PRIDE’s decision not to

                                        32
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 33 of 50 PageID 647




 hire him. In reaching this conclusion, the Court observes that Tedder’s

 assertions in the SAC are contrary to any suggestion that his finger injury was

 the reason for his rejection. In the absence of any facts to support a claim that

 Tedder’s partial finger played a role in the decision not to hire him, he fails to

 state a plausible claim of disability discrimination. See Twombly, 550 U.S. at

 555 (“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a formulaic recitation of

 the elements of a cause of action will not do[.]”) (alteration in original) (citation

 omitted); Arafat v. Sch. Bd. of Broward Cnty., 549 F. App’x 872, 874 (11th Cir.

 2013).

       Here, Tedder identifies his claim as being one based on disability

 discrimination, but fails to even allege that his arguable disability (that is his

 partial finger) played any role in his failure to be hired. More importantly, even

 if he made such an allegation in a conclusory manner, he presents not a single

 well-pled allegation of fact to support an inference that his alleged disability

 played any role in the decision not to hire him in the dental laboratory. As

 such, Defendants’ Motion is due to be granted as to Tedder’s ADA and FCRA

 disability discrimination claims (relating to his finger injury and his status as

 a close-custody, life-sentenced inmate) against Defendant PRIDE, which are

 due to be dismissed.

                                          33
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 34 of 50 PageID 648




       The Court next considers whether Tedder has alleged plausible race

 discrimination claims under Title VII and the FCRA against PRIDE. Title VII

 provides that it is unlawful for an employer “to fail or refuse to hire . . . or

 otherwise to discriminate against any individual with respect to his

 compensation, terms, conditions, or privileges of employment, because of such

 individual’s race, color, religion, sex, or national origin . . . .” 42 U.S.C. § 2000e-

 2(a)(1). The FCRA similarly prohibits discrimination on the basis of race. See

 Fla. Stat. § 760.01(2). In the absence of direct evidence of discrimination, a

 plaintiff can establish a prima facie case of race discrimination by showing that

 (1) he is “a member of a protected class;” (2) he “was qualified to do the job;” (3)

 he “was subjected to an adverse employment action;” and (4) his employer

 treated “similarly situated individuals outside [his] protected class” more

 favorably than he was treated. Cogar v. Citrus Cnty. Sheriff’s Office, No. 20-

 11003, 2021 WL 531304, at *4 (11th Cir. Feb. 12, 2021) (per curiam) (citing

 Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012)); Burke-Fowler v. Orange

 Cnty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006). However, a plaintiff need not

 allege facts sufficient to make out a prima facie case in order to survive a

 motion to dismiss. See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1246

 (11th Cir. 2015); Uppal v. Hosp. Corp. of Am., 482 F. App’x 394, 396 (11th Cir.




                                           34
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 35 of 50 PageID 649




 2012) (“[A] plaintiff need not satisfy the McDonnell Douglas[ 18] framework at

 the pleading stage in order to state a claim for disparate treatment . . . .”).

 Nonetheless, “complaints alleging discrimination still must meet the

 ‘plausibility standard’ of Twombly and Iqbal.” See Henderson v. JP Morgan

 Chase Bank, 436 F. App’x 935, 937 (11th Cir. 2011) (citation omitted). This

 standard requires well-pled factual allegations that are more than “‘merely

 consistent with a defendant's liability,’” and raise “‘more than a sheer

 possibility that a defendant has acted unlawfully.’” See Bowers v. Bd. of

 Regents of Univ. Sys. of Ga., 509 F. App’x 906, 910 (11th Cir. 2013) (quoting

 Iqbal, 556 U.S. at 678). Indeed, the facts alleged must be sufficient to support

 a reasonable inference that the defendant engaged in racial discrimination

 against the plaintiff. See Henderson, 436 F. App’x at 937. One way to meet this

 standard is by “alleging facts showing that similarly-situated [individuals]

 outside [the plaintiff’s] racial class were” treated more favorably. Id.

       Upon careful consideration, the Court finds that Tedder’s allegations fail

 to give rise to a plausible inference that PRIDE engaged in race discrimination.

 Tedder, a white inmate, fails to provide any facts suggesting that he endured

 race-based discrimination during the hiring process. Nor does he sufficiently




       18   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

                                         35
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 36 of 50 PageID 650




 allege that he was treated less favorably than similarly situated individuals

 outside his protected class. In the SAC, Tedder describes one incident in which

 PRIDE hired a black inmate during the time period when Tedder had been

 trying to obtain a job. See SAC at 25. The Court finds that a mere reference to

 the hiring of a black inmate without any well-pled facts from which one could

 plausibly infer that race discrimination occurred does not state a plausible

 claim for relief. See Caraway v. Sec’y, U.S. Dep’t of Transp., 550 F. App’x 704,

 710 (11th Cir. 2013) (“Given that the amended complaint did not specifically

 allege the existence of a valid comparator or otherwise allege facts giving rise

 to an inference of disparate treatment, the plaintiffs failed to allege a valid

 [discrimination] claim.”). Tedder’s unadorned allegation that PRIDE hired a

 black inmate instead of him “epitomizes speculation and therefore does not

 amount to a short and plain statement of [his] claim under Rule 8(a).” Davis v.

 Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008) (rejecting

 plaintiffs’ Title VII claims of race discrimination where the complaint alleged

 only that the plaintiffs were denied promotions and treated differently than

 similarly situated white employees solely because of race), abrogated on other

 grounds by Twombly, 550 U.S. 544.

       Even applying a liberal construction, Tedder’s allegation is conclusory

 and insufficient under the Twombly pleading standard to survive a motion to

                                       36
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 37 of 50 PageID 651




 dismiss. Notably, Tedder argues that his life sentence is the reason Defendant

 Griffis did not hire him, see Response II at 6, and his complaint is largely

 devoted to a factual account related to job rejection based on his life sentence,

 see SAC at 17. 19 Thus, absent any facts plausibly suggesting disparate

 treatment based on race, and in light of Tedder’s affirmative allegations of a

 non-racially motivated basis for the job rejection, the Court finds that Tedder

 fails to state plausible claims for race discrimination under Title VII and the

 FCRA. As such, Defendants’ Motion is due to be granted as to his Title VII and

 FCRA race discrimination claims against PRIDE.

       The Court next turns to Defendants’ assertion that Tedder’s “passing

 reference[]” to PRIDE’s “purported discrimination” based on Tedder’s age is

 “wholly refuted and rendered repugnant by other allegations” in the SAC and

 Green’s letter. Motion at 11-12 (citing SAC at 20-21; Doc. 38-2). Notably, in

 response to Defendants’ Motion, Tedder states that he “factually set out” his

 age in the SAC. Response II at 16 (citing SAC at 14 ¶ 1). The Court observes

 that Tedder did include his age in the first paragraph of the SAC’s statement

 of facts, which reads:


       19 Tedder is not a member of a protected class based on his status as a
 close-custody, life-sentenced inmate with an impending PPRD, and the close-
 custody, life-sentenced inmates he describes in the SAC (who were hired when
 he applied for a job in the dental laboratory) are white inmates. See SAC at 19-
 20; http://www.dc.state.fl.us/offenderSearch.
                                        37
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 38 of 50 PageID 652




                   Plaintiff is currently incarcerated at Union
             Correctional Institution and at all times relevant
             hereto was under the care, custody and control of the
             State of Florida, Department of Corrections,
             Defendant Inch, Secretary. Plaintiff is currently 66
             years of age, and has been incarcerated since 1974.

 SAC at 14, ¶ 1 (emphasis added). However, Tedder does not allege that PRIDE

 rejected him because of his age, much less plead any facts suggesting that

 PRIDE rejected him based on his advanced age. Reading the SAC as a whole,

 the Court finds that Tedder simply provided his age for introductory and

 descriptive purposes. Notably, the crux of Tedder’s SAC is that he was denied

 a job due to his status as a life-sentenced inmate, see SAC at 17, which Tedder

 reaffirmed in his response to Defendants’ Motion, see Response II at 6. As such,

 to the extent Tedder pursues an FCRA claim based on his age against PRIDE,

 Defendants’ Motion is due to be granted.

                            F. Qualified Immunity

       Defendants Green and Griffis assert that they are entitled to qualified

 immunity from liability under 42 U.S.C. § 1983. See Motion at 14-15. In his

 Response, Tedder maintains that they are not entitled to qualified immunity.

 See Response II at 11-13. He asserts that Defendants’ “actions toward [him]

 were outside the scope of [their] authority and their employment” with PRIDE,

 and therefore he should be permitted to proceed with his § 1983 claims against

 them. Id. at 13.
                                       38
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 39 of 50 PageID 653




       The Eleventh Circuit has stated:

                  The qualified-immunity defense reflects an
            effort to balance “the need to hold public officials
            accountable when they exercise power irresponsibly
            and the need to shield officials from harassment,
            distraction, and liability when they perform their
            duties reasonably.” Pearson v. Callahan, 555 U.S. 223,
            231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
            doctrine resolves this balance by protecting
            government officials engaged in discretionary
            functions and sued in their individual capacities
            unless they violate “clearly established federal
            statutory or constitutional rights of which a
            reasonable person would have known.” Keating v. City
            of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (quotation
            marks and brackets omitted).

                   As a result, qualified immunity shields from
            liability “all but the plainly incompetent or one who is
            knowingly violating the federal law.” Lee v. Ferraro,
            284 F.3d 1188, 1194 (11th Cir. 2002). But the
            doctrine’s protections do not extend to one who “knew
            or reasonably should have known that the action he
            took within his sphere of official responsibility would
            violate the constitutional rights of the [plaintiff].”
            Harlow v. Fitzgerald, 457 U.S. 800, 815, 102 S.Ct.
            2727, 73 L.Ed.2d 396 (1982) (internal quotation marks
            and alteration omitted).

                  To invoke qualified immunity, a public official
            must first demonstrate that he was acting within the
            scope of his or her discretionary authority. Maddox v.
            Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013). As we
            have explained the term “discretionary authority,” it
            “include[s] all actions of a governmental official that
            (1) were undertaken pursuant to the performance of
            his duties, and (2) were within the scope of his
            authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th
            Cir. 1994) (internal quotation marks omitted). Here, it
                                      39
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 40 of 50 PageID 654




             is clear that Defendant Officers satisfied this
             requirement, as they engaged in all of the challenged
             actions while on duty as police officers conducting
             investigative and seizure functions.

                    Because Defendant Officers have established
             that they were acting within the scope of their
             discretionary authority, the burden shifts to [plaintiff]
             to demonstrate that qualified immunity is
             inappropriate. See id. To do that, [plaintiff] must show
             that, when viewed in the light most favorable to him,
             the facts demonstrate that Defendant Officers violated
             [plaintiff’s] constitutional right and that that right
             was “clearly established ... in light of the specific
             context of the case, not as a broad general
             proposition[,]” at the time of Defendant officers’
             actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct.
             2151, 150 L.Ed.2d 272 (2001), overruled in part on
             other grounds by Pearson, 555 U.S. 223, 129 S.Ct. 808.
             We may decide these issues in either order, but, to
             survive a qualified immunity defense, [the plaintiff]
             must satisfy both showings. Maddox, 727 F.3d at 1120-
             21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017); see King, 961 F.3d at

 1142. 20 In an action with multiple named defendants, each defendant is

 entitled to an independent qualified immunity analysis as it relates to his

 actions. Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).




       20 The Court notes that where the alleged conditions are particularly
 egregious, a general constitutional law already identified in decisional law may
 be applicable such that a reasonable officer would know that the egregious
 conditions violate the Constitution. Taylor v. Riojas, 141 S. Ct. 52 (2020).

                                        40
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 41 of 50 PageID 655




       Under the doctrine of qualified immunity, Defendants Green and Griffis

 may claim they are entitled to qualified immunity from monetary damages in

 their individual capacities. As to the underlying facts against each Defendant,

 Tedder asserts that Defendant Griffis discriminated against him when she

 failed to interview and hire him for a job in the dental laboratory, and

 Defendant Green failed to correct the injustices that Tedder experienced when

 he repeatedly tried to gain employment. Defendants were engaged in

 discretionary functions during the events at issue. See SAC at 16-17, 20-21;

 Doc. 38-2 at 1. Thus, to defeat qualified immunity with respect to these

 Defendants, Tedder must show both that Defendants committed a

 constitutional violation, and that the constitutional right violated was clearly

 established. As the Eleventh Circuit has instructed, the Court must “parse”

 the actions each Defendant undertook, and “address the evidence as it pertains

 solely to him.” Alcocer, 906 F.3d at 952.

       For the reasons set forth above, the Court has found that Tedder has

 failed to state a plausible Fourteenth Amendment due process claim against

 either Defendant Green or Griffis. Thus, Defendants Green and Griffis are

 entitled to qualified immunity from monetary damages in their individual

 capacities as to Tedder’s Fourteenth Amendment due process claims against

 them. As such, Defendants’ Motion as to their assertion of qualified immunity

                                        41
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 42 of 50 PageID 656




 with respect to Tedder’s Fourteenth Amendment due process claims is due to

 be granted.

       Next, the Court turns to Defendants’ assertion that they are entitled to

 qualified immunity with respect to Tedder’s Fourteenth Amendment equal

 protection claims for monetary damages against them in their individual

 capacities. As previously noted, Defendants were engaged in discretionary

 functions when they rejected Tedder for a job. Thus, the burden shifts to

 Tedder, who must allege facts that, accepted as true, demonstrate Defendants

 violated a constitutional right that was clearly established at the time of the

 alleged violation. See Dickinson v. Cochran, 833 F. App’x 268, 271 (11th Cir.

 2020) (citation omitted).

       Accepting Tedder’s allegations with respect to each Defendant and

 considering those allegations independently, the Court finds that Tedder has

 alleged facts sufficient to state plausible Fourteenth Amendment equal

 protection claims against each Defendant. According to Tedder, Defendants

 discriminated against him when Griffis failed to hire Tedder for a job in the

 dental laboratory because of his life sentence and when Green failed to remedy

 the injustices while other similarly-situated inmates were treated more

 favorably than Tedder was during the hiring process. Thus, reviewing only the

 allegations in Tedder’s SAC with respect to each Defendant, Tedder

                                       42
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 43 of 50 PageID 657




 sufficiently alleges a plausible violation of his clearly established Fourteenth

 Amendment right to equal protection of the law as to each Defendant. As such,

 for the reasons set forth in Section V.D., Defendants’ Motion as to their

 assertion of qualified immunity with respect Tedder’s equal protection claims

 is due to be denied. 21

                           G. Physical Injury Requirement
                                 42 U.S.C. § 1997e(e)

       Defendants PRIDE, Griffis, and Green also assert that Tedder is not

 entitled to compensatory and punitive damages under 42 U.S.C. § 1997e(e)

 because he has not alleged any physical injuries that are more than de minimis

 resulting from their acts and/or omissions. See Motion at 15-16. In his

 Response, Tedder maintains that Defendants “should know full well that

 section 1997 has to do with bodily injury, something the Plaintiff has never

 alleged.” Response II at 13. He states that he seeks back pay, compensatory

 damages, and punitive damages under Florida Statutes section 760.11(5). See

 id.; see also SAC at 23, 26. However, Tedder’s claims under the FCRA are all

 due to be dismissed. His sole remaining claim is based upon his allegation of a

 violation of his right to equal protection under the Fourteenth Amendment.


       21 The Eleventh Circuit instructs that “a qualified immunity analysis is
 unnecessary under Title VII” because the qualified-immunity doctrine protects
 a public official from liability for money damages in his individual capacity.
 See Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991).
                                         43
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 44 of 50 PageID 658




 Thus, the Court limits its consideration of his request for damages to that

 claim.

       In Brooks v. Warden, 800 F.3d 1295 (11th Cir. 2015), the Eleventh

 Circuit Court of Appeals addressed the availability of compensatory and

 punitive damages as well as nominal damages in suits brought by prisoners

 under § 1983. The Eleventh Circuit stated:

            The PLRA [(Prison Litigation Reform Act)] places
            substantial restrictions on the judicial relief that
            prisoners can seek, with the goal of “reduc[ing] the
            number of frivolous cases filed by imprisoned
            plaintiffs, who have little to lose and excessive
            amounts of free time with which to pursue their
            complaints.” Al-Amin v. Smith, 637 F.3d 1192, 1195
            (11th Cir. 2011) (quoting Napier v. Preslicka, 314 F.3d
            528, 531 (11th Cir. 2002)). The section of the Act at
            issue here, 42 U.S.C. § 1997e(e), reads this way:

                  No Federal civil action may be brought by
                  a prisoner confined in a jail, prison, or
                  other correctional facility, for mental or
                  emotional injury suffered while in custody
                  without a prior showing of physical injury
                  or the commission of a sexual act....

            This Court has held that § 1997e(e) applies to all
            federal civil actions, including constitutional claims
            brought under § 1983. See Harris v. Garner (Harris II),
            216 F.3d 970, 984-85 (11th Cir. 2000) (en banc)....

                  In this case, [Plaintiff] did not allege any
            physical injury. . . . Nevertheless, he sought
            “compensatory . . . punitive, and nominal damages”
            from [Defendant]. Under the statute and our
            caselaw, an incarcerated plaintiff cannot
                                      44
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 45 of 50 PageID 659




             recover either compensatory or punitive
             damages for constitutional violations unless he
             can demonstrate a (more than de minimis)
             physical injury. See Al-Amin, 637 F.3d at 1198
             (punitive); Harris v. Garner (Harris I), 190 F.3d 1279,
             1286 (11th Cir. 1999) (compensatory), reh’g en banc
             granted and opinion vacated, 197 F.3d 1059 (11th Cir.
             1999), opinion reinstated in relevant part, 216 F.3d
             970. However, we have never had the opportunity in a
             published opinion to settle the availability of nominal
             damages under the PLRA. We do today, and we hold
             that nothing in § 1997e(e) prevents a prisoner from
             recovering nominal damages for a constitutional
             violation without a showing of physical injury.

 Brooks, 800 F.3d at 1307-08 (emphasis added).

       To satisfy § 1997e(e), a prisoner must assert physical injury that is more

 than de minimis, but the injury does not need to be significant. See Thompson

 v. Sec’y, Fla. Dep’t of Corr., 551 F. App’x 555, 557 (11th Cir. 2014) (citation

 omitted); Dixon v. Toole, 225 F. App’x 797, 799 (11th Cir. 2007). Despite §

 1997e(e)’s limitation, successful constitutional claimants who lack a physical

 injury may still recover nominal damages. See Hughes v. Lott, 350 F.3d 1157,

 1162 (11th Cir. 2003) (“Nominal damages are appropriate if a plaintiff

 establishes a violation of a fundamental constitutional right, even if he cannot

 prove actual injury sufficient to entitle him to compensatory damages.”).

 Further, the Eleventh Circuit has instructed courts to dismiss the inmate’s

 compensatory and punitive damages claims under § 1997e(e) without prejudice



                                       45
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 46 of 50 PageID 660




 to allow the inmate to refile if and when the inmate is released. See Harris v.

 Garner, 216 F.3d 970, 980 (11th Cir. 2000).

       In the SAC, Tedder asserts that he seeks compensatory and punitive

 damages. See SAC at 23, 26. Taking Tedder’s allegations as true, he is not

 entitled to seek compensatory and punitive damages because he fails to assert

 any physical injury that resulted from Defendants PRIDE, Griffis, and Green’s

 actions and/or omissions. Tedder’s assertions, without any allegations of

 physical injury resulting from Defendants’ actions or omissions, fail to satisfy

 § 1997e(e)’s injury requirement. See Thompson, 551 F. App’x at 557 n.3. Thus,

 Defendants’ Motion is due to be granted to the extent that the Court finds

 Tedder’s request for compensatory and punitive damages from Defendants

 PRIDE, Griffis, and Green is precluded under § 1997e(e) because he did not

 suffer any physical injury as a result of their actions and/or omissions.

       Notably, where courts have liberally construed a complaint to include a

 request for nominal damages or equitable relief, they have done so based on

 language in the complaint requesting some sort of additional relief (“such other

 relief as may appear that plaintiff is entitled,” or “any other relief the court

 deems appropriate or just” or similar language). See Boxer X v. Donald, 169 F.

 App’x 555, 559 (11th Cir. 2006). Here, it appears that Tedder has not made a

 request for nominal damages, nor has he included any language which the

                                        46
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 47 of 50 PageID 661




 Court could construe as a request for nominal damages. See SAC at 22-23, 26-

 27. Nevertheless, “a district court may grant relief to which a plaintiff is

 entitled even when that relief is not requested in the complaint.” Furman v.

 Warden, 827 F. App’x 927, 935 (11th Cir. 2020) (“Moreover, that the operative

 complaint in this case included no specific request for nominal damages does

 not foreclose their availability. For a non-lawyer, pro se litigant (at least), a

 plea for compensatory damages or for general damages, includes nominal

 damages: the greater includes the lesser.”) (citations omitted). As such, Tedder

 may be entitled to an award of nominal damages from Defendants if he

 establishes a constitutional violation.

                   VI. Tedder’s Requests in his Response

       In his Response, Tedder asks that the Court allow him to submit an

 affidavit from Pellet who informed Tedder that he had been hired in the dental

 laboratory. See Response II at 19. Additionally, he requests that the Court

 permit him to reinstate two prior motions. See id. at 20. Preliminarily, the

 Court notes that a request for affirmative relief is not properly made when

 simply included in a response to a motion. See Fed. R. Civ. P. 7(b); see also

 Rosenberg v. Gould, 554 F.3d 962, 965 (11th Cir. 2009) (“Where a request for

 leave to file an amended complaint simply is imbedded within an opposition

 memorandum, the issue has not been raised properly.”) (quoting Posner v.

                                           47
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 48 of 50 PageID 662




 Essex Ins. Co., 178 F.3d 1209, 1222 (11th Cir. 1999)).

       Moreover, even if it were proper to include such requests in the

 Response, the requests are otherwise due to be denied for failure to comply

 with Local Rules 3.01(a) and 3.01(g), United States District Court, Middle

 District of Florida (Local Rule(s)). Local Rule 3.01(a) requires a memorandum

 of legal authority in support of a request from the Court. See Local Rule 3.01(a).

 Local Rule 3.01(g) requires certification that the moving party has conferred

 with opposing counsel in a good faith effort to resolve the issue raised by the

 motion and advising the Court whether opposing counsel agrees to the relief

 requested. See Local Rule 3.01(g). Thus, the Court will not entertain Tedder’s

 requests for relief included in the Response. Tedder is advised that, if he wishes

 to pursue such relief, he is required to file an appropriate motion, in accordance

 with the Federal Rules of Civil Procedure and the Local Rules of this Court.

 Additionally, Tedder may submit exhibits at the summary-judgment stage, if

 he elects to do so.

       In consideration of the foregoing, it is now

       ORDERED:

       1.     Defendants PRIDE, Griffis, and Green’s Motion to Dismiss (Doc.

 40) is GRANTED as to Tedder’s: (1) Fourteenth Amendment due process

 claims; (2) ADA, Title VII, and FCRA claims against Defendants Green and

                                        48
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 49 of 50 PageID 663




 Griffis in their individual capacities; (3) ADA and FCRA claims relating to

 Tedder’s finger injury and status as a close-custody, life-sentenced inmate

 against PRIDE; (4) Title VII and FCRA race discrimination claims against

 PRIDE; (5) FCRA claim based on Tedder’s age against PRIDE; and (6) request

 for compensatory and punitive damages from Defendants PRIDE, Griffis, and

 Green, as precluded under 42 U.S.C. § 1997e(e). Additionally, the Motion is

 GRANTED as to Defendants Griffis and Green’s assertion of qualified

 immunity as to Tedder’s Fourteenth Amendment due process claims against

 them, and DENIED as to their assertion of qualified immunity with respect

 Tedder’s Fourteenth Amendment equal protection claims against them. All

 remaining portions of the Motion are DENIED.

       2.    Defendant Inch’s Motion to Dismiss (Doc. 39) is GRANTED as to

 Tedder’s claims against Inch in his individual capacity. All remaining portions

 of the Motion are DENIED.




                                       49
Case 3:19-cv-00742-MMH-JRK Document 55 Filed 03/01/21 Page 50 of 50 PageID 664




         3.   Defendants PRIDE, Griffis, Green, and Inch shall answer or

 otherwise respond to Tedder’s remaining claims no later than March 31,

 2021. 22

         DONE AND ORDERED at Jacksonville, Florida, this 1st day of March,

 2021.




 sc 3/1
 c: Mack R. Tedder, FDOC # 035639
    Counsel of Record




          The remaining claims are Tedder’s: (1) Fourteenth Amendment equal
         22

 protection claims against Defendants PRIDE, Green, and Griffis, and (2)
 requests for prospective declaratory and injunctive relief against Defendant
 Inch in his official capacity.
                                     50
